Citation Nr: 0948825	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  08-35 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for pes planus. 


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1977 to 
November 1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained. 

2.  Bilateral minimal pes planus has not been shown to be 
causally or etiologically related to the appellant's military 
service.


CONCLUSION OF LAW

Bilateral pes planus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. §3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23,353-56 (Apr. 30, 2008). 
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
July 2007 prior to the initial decision on the claim in March 
2008.  Therefore, the timing requirement of the notice as set 
forth in Pelegrini has been met and to decide the appeal 
would not be prejudicial to the claimant.  Moreover, the 
requirements with respect to the content of the notice were 
met in this case.  The RO informed the Veteran in the notice 
letter about the information and evidence that is necessary 
to substantiate his claim for service connection.  
Specifically, the July 2007 letter stated that the evidence 
must show that he had an injury in military service or a 
disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  

In addition, the RO notified the Veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the July 2007 letter indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim, including that VA would 
request any pertinent records held by Federal agencies, such 
as military records, and VA medical records.  The Veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claim.  

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
July 2007 letter notified the Veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was 
also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the July 2007 letter 
informed him that it was his responsibility to ensure that VA 
received all requested records that are not in the possession 
of a Federal department or agency.  

Further in Dingess/Hartman v. Nicholson, the United States 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, VA 
is required to review the evidence presented with the claim 
and to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  19 
Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Specifically, VA must notify the claimant 
of what is required to establish service connection and that 
a disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the July 2007 letter informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The letter also 
explained how disability ratings and effective dates were 
determined.  

VA has also satisfied its duties to assist the appellant at 
every stage of this case.  All available service treatment 
records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the appellant's claim.  In September 2008, VA submitted 
a request for copies of treatment records to the Veteran's 
private foot doctor.  The only medical records secured were 
those pertaining to the Veteran's skin condition on his feet.  
Additionally, the Veteran was afforded a VA examination in 
February 2008 in connection with this claim.  The Board finds 
that the examination report contains the necessary medical 
opinion.  38 C.F.R. § 3.159(c)(4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the February 2008 VA opinion obtained in 
this case is adequate.  The examiner indicated that the 
Veteran's claims file had been reviewed prior to his 
examination.  The examination included a review and 
discussion of the Veteran's existing medical records, a 
discussion with the Veteran regarding his medical history, 
and a thorough physical examination of the Veteran's feet.  
Based on the medical evidence of record and an evaluation of 
the Veteran, the examiner provided an etiological opinion 
concerning the Veteran's claimed disability and service, and 
included the rationale upon which the opinion is based.  

VA has also assisted the appellant and his representative 
throughout the course of this appeal by providing them with a 
statement of the case (SOC) which informed them of laws and 
regulations relevant to the claim.  The Board, therefore, 
finds that the VCAA duty to assist the Veteran has also been 
satisfied.  

II.	Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled in service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  History 
provided by the Veteran of the pre-service existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 
Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  To rebut the presumption of sound condition 
under section 1111 of the statute for disorders not noted on 
the entrance or enlistment examination, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard 
requiring that the no-aggravation result be "undebatable."  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263.  (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action.  Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands - that is, that the Veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection - must be assumed as a 
matter of law.  Accordingly, service connection may not be 
granted on the basis of aggravation of a preexisting disease 
or injury in such a case.  Rather, where the government fails 
to rebut the presumption of soundness under section 1111, the 
Veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).  

The Veteran asserts in his substantive appeal that he had 
flat feet upon entering into service, and that his condition 
was aggravated by his military service.  In considering the 
evidence of record under the laws and regulations as set 
forth above, the Board concludes that the Veteran is not 
entitled to service connection for pes planus.  The Board 
acknowledges the Veteran's contentions that he had pes planus 
prior to service which was subsequently aggravated during 
service.  However, pes planus was not noted on his 
entrance/enlistment examination.  Further, the only evidence 
of such a medical history are the Veteran's own statements 
that his pes planus existed before service.  Thus, there is 
not clear and unmistakable evidence that pes planus pre-
existed service.  Therefore, the presumption of soundness 
cannot be rebutted, and the Board must find that pes planus 
did not pre-exist his period of service.  Consequently, the 
Board's analysis must turn to the issue of whether pes planus 
was incurred during the Veteran's active service.  See Wagner 
v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence), VAOPGCPREC 
3-03 (July 16, 2003).  If the record did contain clear and 
unmistakable evidence indicating that the Veteran did suffer 
from pes planus prior to service, and if this condition was 
noted at his entrance/enlistment examination, then the 
presumption of soundness would not attach or apply to this 
claim, and the Board would determine that the Veteran's pes 
planus did pre-exist service.  In such a scenario, the issue 
would turn to whether the Veteran's pes planus was aggravated 
during active service.  If this were the case, then service 
connection would only be granted if the Board determined that 
the Veteran's pes planus was aggravated in service beyond the 
normal progression of the disability.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(b).  In a direct service connection claim, the 
Veteran only has to show that an injury or disease was 
incurred in service and that there was continuity of 
symptomatology afterwards, whereas in an aggravation claim, 
the issue becomes whether the pre-existing injury has 
worsened in service.  As noted above, based on the evidence 
of record in the Veteran's claim, there is no clear and 
unmistakable evidence that the Veteran's pes planus pre-
existed service.  The Veteran has a current diagnosis of pes 
planus; therefore, the issue turns to whether the Veteran's 
foot disability was incurred in or otherwise related to 
active service.  

In his April 2008 Notice of Disagreement, the Veteran asserts 
he received treatment for flat feet several times while he 
was in active duty.  Turning to the Veteran's service 
treatment records, his February 1977 examination conducted 
pursuant to his enlistment in the military was negative for 
any complaints, treatment or diagnosis of pes planus.  
Clinical evaluation of his feet was shown to be normal, and 
the Veteran had a physical profile of 1 at the time of this 
examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992) (observing that the 'PULHES' profile reflects the 
overall physical and psychiatric condition of the Veteran on 
a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in the military service)).  In 
July 1978, the Veteran underwent another routine examination 
when he enlisted for Embassy Duty.  Again, the clinical 
evaluation showed his feet to be normal, and he did not note 
any foot trouble in his report of medical history.  It was 
noted in his examination that he was in "good health" and 
under "no medications."  

The remainder of the Veteran's service treatment records 
reflect that he was seen at sick call a few times for foot 
complaints, including bilateral heel pain in February and 
March 1977, and bilateral ankle pain in April 1977.  In two 
February 1977 sick notes, the record indicates the Veteran's 
examination showed "mild edema," "tenderness on palp 
present" and "crepitus."  It was noted in the Veteran's 
March 1977 service record that his examination showed 
"moderate edema," "tenderness present" and "crepitus."  
The Veteran was also seen in November 1979 for a rash on his 
left foot. However, the records do not contain any mention of 
pes planus or flat feet.  His November 1979 exit examination 
was also absent of any complaints, treatment or diagnosis of 
pes planus or flat feet, and clinical evaluation showed his 
feet to be in normal condition.  Moreover, the Veteran did 
not seek treatment for pes planus immediately following his 
separation from service or for many years thereafter.  

The post-service evidence of record reflects that the Veteran 
first claimed that he suffers from flat feet in his June 2007 
claim, nearly twenty-eight years after his separation from 
service.  The record reflects that the Veteran did seek 
treatment for certain health concerns, however, prior to the 
filing of the instant claim.  The Veteran's June 2006 private 
treatment records show that he sought treatment at a foot 
clinic regarding a dermatological condition on his shin and 
feet, and his September 2006 VA treatment records also 
indicate that he received treatment for a skin condition on 
his feet.  The record also includes a private opinion from 
his foot doctor dated in July 2007 relating the skin 
condition on his feet to his active service.  However, these 
records are absent of any complaints, notations, findings, 
treatment or diagnosis of pes planus.  It should be noted 
that if the Veteran's flat feet were causing him pain, and he 
was regularly seeking treatment from a foot doctor due to the 
skin condition on his feet, then he also had the opportunity 
to report and seek treatment for his pes planus as well.  The 
first post-service medical record of evidence which reflects 
a diagnosis of pes planus was the February 2008 VA 
examination.  During that examination, the Veteran maintained 
that he has been suffering from pes planus since his basic 
training during active service.  The Veteran further claimed 
that he has been seeking treatment with a foot doctor for 
many years.  Private treatment records submitted from this 
doctor, however, only discuss the Veteran's dermatological 
infections and contain no mention or diagnosis of flatfeet or 
pes planus.  This objective evidence weighs against the 
Veteran's current assertion concerning his claim of having 
pes planus since service.  

The February 2008 VA examination reflected that the Veteran 
had "minimal low-arched feet."  The examiner also noted 
that there was "no local tenderness" in his feet, that 
"dorsiflexion of both great toes and ankles is normal," and 
that his gait as well as his repetitive movements were 
normal.  The examiner further stated that the Veteran was not 
wearing any special shoes or inserts in his shoes, that he 
was not using any splints or braces, and that there was no 
special or abnormal wearing off of the shoes.  Based on the 
examination, the physician diagnosed the Veteran with 
bilateral mild pes planus and opined that such condition was 
most likely "constitutional and not likely related to 
military service."  

The Board has considered the Veteran's statements that he has 
suffered from pes planus since service.  The Board 
acknowledges that the Veteran is competent to provide 
evidence about what he experienced, and that he is competent 
to report that he has suffered continuous post-service 
symptoms of painful feet.  See Falzone v. Brown, 8 Vet. App. 
398, 404 (Court noted that pes planus is observable by lay 
person).  However, the Board notes there is nearly a twenty-
eight year gap between the Veteran's separation from service 
and the first post-service evidence of record indicating he 
suffered from bilateral pes planus.  While the Veteran is 
competent to report what he observed, the Board does not find 
his recollections to be persuasive in view of the absence of 
evidence supporting his contentions, and in light of the 
competent medical evidence of record.  See Maxson v. Gober 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment for the claim 
condition for many years after service).  Indeed, as noted 
above, the competent medical evidence of record reflects that 
the Veteran sought treatment from his physicians regarding 
his foot concerns on several occasions, yet is absent of any 
complaints, notations, findings or treatment of pes planus 
during these times.  It would seem that if the Veteran was 
suffering from painful feet since service, these visits and 
consultations with his doctors regarding problems he was 
experiencing with his feet would have been good opportunities 
for him to voice such concerns.  Consequently, the Board 
finds that the competent medical evidence of record weighs 
against the Veteran's claim.  

In Savage v. Gober, 10 Vet. App. 488 (1997), it was noted 
that while the concept of continuity of symptomatology 
focuses on continuity of symptoms, not treatment, in a merits 
context, the lack of evidence of treatment may bear upon the 
credibility of the evidence of continuity.  The Board notes 
that it may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical 
evidence is silent as to complaints or treatment for the 
relevant condition or symptoms.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1336-37.  Notwithstanding that fact, the lack 
of contemporaneous medical records is something that the 
Board can consider and weigh against a Veteran's lay 
evidence.  Id.  According to the Veteran's substantive 
appeal, he had flat feet upon entering into service, and this 
condition was aggravated by his military service.  The only 
medical evidence of record supporting the Veteran's assertion 
that he suffers from pes planus is the February 2008 VA 
examination.  While this medical record reflects the 
Veteran's diagnosis of bilateral pes planus, it alone is not 
a basis to relate his disorder to service.  Indeed, the VA 
examiner opined that the Veteran's pes planus is not likely 
related to service.  While the Board does not doubt the 
sincerity of the Veteran's current recollections that his 
symptoms of pes planus have been present and aggravated since 
his years in service, as discussed previously, the record 
discloses a nearly twenty-eight year gap without any clinical 
evidence to support any claim of in-service pes planus with a 
continuity of symptomatology thereafter.  The fact that his 
2006 treatment records do not provide subjective or objective 
evidence that support the Veteran's more recent recollections 
of continuous symptomatology since service weighs against the 
claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); 
see Savage, supra.  In the absence of any reported complaints 
of continuity of symptomatology in the years since service, 
the initial complaint of the disability at issue, nearly 
twenty-eight years after service diminishes the reliability 
of the Veteran's current recollections.  See Maxson v. Gober 
230 F.3d 1330 (Fed. Cir. 2000) (holding, in an aggravation 
context, that the Board may consider a prolonged period 
without medical complaint when deciding a claim).  

Additionally, the Veteran, as a layperson, is not competent 
to provide medical opinion evidence that requires medical 
knowledge because he lacks the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Voerth v. West, 13 Vet. App. 
117, 119 (1999) (unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service).  The provisions concerning 
continuity of symptomatology do not relieve the requirement 
that there be some evidence of a nexus to service.  For 
service connection to be established by continuity of 
symptomatology there must be medical evidence that relates a 
current condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  In other words, even 
accepting the Veteran's claims, no medical professional has 
linked his pes planus to any remote incident of service.  As 
discussed above, the February 2008 examiner found that his 
bilateral pes planus was not likely related to military 
service.  The examiner's opinion reflects a thorough 
examination of the Veteran, as well as a comprehensive 
examination of his claims file.  Although the Veteran asserts 
his pes planus is due to service, the Veteran's statements 
regarding etiology do not constitute competent medical 
evidence on which the Board can make a service connection 
determination.  Therefore, while the Veteran may sincerely 
believe that his pes planus is related to his service, he, as 
a layperson, is not qualified to render a medical opinion as 
to etiology or diagnosis.  See Espiritu, supra.

In sum, the record reveals that the Veteran currently suffers 
from bilateral mild pes planus.  However, since the competent 
medical evidence of record is against a finding that the 
Veteran's pes planus is related to his military service, 
service connection cannot be granted.  38 C.F.R. § 3.303 
(2009).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

In this case, the Board finds that the preponderance of the 
evidence weighs against the Veteran's claim and therefore, 
the provisions of 38 U.S.C.A. § 5107(b) are not applicable.  
Accordingly, entitlement to service connection for pes planus 
is denied.  

ORDER

Entitlement to service connection for pes planus is denied.  




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


